Citation Nr: 0728244	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right wrist 
disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for diabetes mellitus 
type 2, to include as due to herbicide exposure.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In December 2001, the RO denied service connection for low 
back pain, right wrist pain, a heart murmur, bilateral ankle 
pain, a dental problem, and a knee injury.  The veteran filed 
a notice of disagreement (NOD) with all of these 
determinations January 2001, and the RO issued a statement of 
the case (SOC) on all 6 issues in November 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2003, identifying service 
connection for low back pain, right wrist pain, bilateral 
ankle pain, and a bilateral knee injury as the issues he was 
appealing.  

In December 2002, the RO denied service connection for type 2 
diabetes mellitus associated with herbicide exposure and for 
PTSD.  The veteran filed a NOD in January 2003, and the RO 
issued a SOC in June 2004.  The veteran filed a substantive 
appeal in July 2004.

In his July 2004 substantive appeal, the veteran requested a 
Board hearing at the RO.  In a May 2006 letter, the RO 
notified the veteran that the requested hearing was scheduled 
for September 25, 2006.  The veteran did not appear for the 
scheduled hearing.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A low back disability was first diagnosed many years 
after the veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship 
between the veteran's low back disability and his military 
service.

3.  To the extent that right wrist X-ray abnormalities 
consistent with an old healed fracture are reflective of 
current disability, no such findings were noted until many 
years after the veteran's discharge from service, and there 
is no competent evidence or opinion of a medical relationship 
between any such current disability and the veteran's 
military service.

4.  A left ankle disability was first diagnosed many years 
after the veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship 
between any such current disability and the veteran's 
military service; there is no competent evidence of current 
right ankle disability.

5.  A left knee disability was first diagnosed many years 
after the veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship 
between any such current disability and the veteran's 
military service; there is no competent evidence of current 
right knee disability.

6.  Diabetes mellitus was first diagnosed many years after 
the veteran's discharge from service, there is no evidence 
indicating that the veteran served in Vietnam, and there is 
no competent evidence or opinion of a nexus between the 
veteran's diabetes and his military service.

7.  There is no competent evidence establishing that the 
veteran has PTSD.




CONCLUSIONS OF LAW

1.  The criteria for service connection for low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  The criteria for service connection for right wrist 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  The criteria for service connection for bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

4.  The criteria for service connection for bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

5.  The criteria for service connection for diabetes mellitus 
are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

6.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2001 pre-rating letter( regarding 
the claims for service connection for low back, right wrist, 
bilateral ankle, and bilateral knee disabilities), a 
September 2002 post-rating letter (regarding the claims for 
service connection for diabetes and PTSD), and a November 
2003 post-rating letter( regarding all of the claims on 
appeal), the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  After issuance of each 
letter, and opportunity for the veteran to respond, the June 
2004 SOC reflects readjudication of the claims for service 
connection for diabetes and PTSD, and the June 2004 SSOC 
reflects readjudication of the claims for service connection 
for low back, right wrist, and bilateral ankle and knee 
disabilities.  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the RO has not explained how disability 
ratings and effective dates are assigned, or  the type of 
evidence that impacts those determinations.  However, on 
these facts, the RO's omission is not shown to prejudice the 
veteran.  As the Board herein denies each claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, and service personnel 
records, post-service private medical records, as well as VA 
outpatient treatment (VAOPT) records.  The Board also notes 
that the RO requested the records of the VA Medical Centers 
(VAMCs) in Manhattan and Brooklyn, but was informed that 
there were no records relating to the veteran's treatment 
available at those facilities.  No further action in this  
regard is warranted..  Also of record and considered in 
connection with the appeal are various statements submitted 
by the veteran and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that each of the claims for 
service connection must be denied.

A.  Low Back Disability

The veteran's service medical records include no notation of 
complaints, findings or  diagnosis of any low back 
disability, and the spine was normal on the July 1976 
separation examination.  

A May 1997 private physical examination report indicates that 
the skeletal, back, and extremities had full range of motion 
and no deformities, and noted only arthralgia of the right 
shoulder regarding the bones, muscles, and joints.  

The first medical evidence of a low back disability appears 
to be a May 1999 Queens-Long Island Medical Group treatment 
note indicating a diagnosis of low back muscle strain, 
followed by the same facility's X-ray report notation of a 
suggestion of L5-S1 disc disease, and Dr. Durant's September 
1999 diagnosis of degenerative disc disease, L5-S1, in an 
orthopedic note.  Thus, the first diagnosis of a low back 
disability was approximately twenty-three years after 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, neither the above noted documents, nor any other 
medical records 
reflecting a diagnosis low back disability, establishes a 
medical nexus between current low back disability and the 
veteran's military service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such medical opinion.  In short, there 
is no competent evidence to support the claim.



B.  Right Wrist Disability

Service medical records include no notation as to any 
complaints, findings, or diagnosis of any right wrist 
disability, and the upper extremities and musculoskeletal 
system were normal on the July 1976 separation examination.  

A May 1997 private physical examination report indicates only 
right shoulder arthralgia with regard to the bones, muscles, 
and joints, and full range of motion and no deformities as to 
the skeletal and extremities.  

A May 1999 Queens-Long Island Medical Group X-ray report 
notes a history of a hairline fracture, but indicates that 
there was no evidence of such a fracture.  This note also 
indicates that an accessory ossification center for the 
tubercle of the navicula which failed to unite did not 
indicate an old fracture, and that there was no evidence of a 
new or recent fracture or dislocation.  

A July 2001 VAX-ray report indicates that there was a well-
corticated small bony fragment in the soft tissues adjacent 
to the distal end of the navicular bone and deformity of the 
distal navicular bone, both consistent with an old healed 
fracture, but that there was no evidence of an acute fracture 
or dislocation or any arthritic change.

Thus, even if the Board were to assume that the current X-ray 
abnormalities are indications of an old healed fracture, 
there is no evidence that any such fracture occurred during 
service.  Moreover, to the extent that these X-ray findings 
are reflective of a current right wrist disability, no such 
findings were noted until many years after service, a factor 
that tends to weigh against the claim.  See Maxson, 230 F.3d 
at 1333.  Moreover, there is no evidence that establishes a 
medical nexus between any current right wrist disability and 
the veteran's military service, and neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any such medical opinion.  In short, 
there is no competent evidence to support the claim.

C.  Bilateral Ankle Disability

Service medical records include no notation as to any 
complaints, findings, or diagnosis of any ankle disability, 
and the feet, lower extremities, and musculoskeletal system 
were normal on the July 1976 separation examination.  

A May 1997 private physical examination report indicates only 
right shoulder arthralgia with regard to the bones, muscles, 
and joints, and full range of motion and no deformities as to 
skeletal and extremities.  

The first medical evidence of an ankle disability appears to 
be Dr. Diamond's December 2000 letter indicating that he was 
treating the veteran for a grade II left ankle inversion 
sprain.  Shortly thereafter, a February 2001 VA medical 
certificate reflects that the veteran complained of left 
ankle pain for the past three weeks, and the diagnosis was of 
a left ankle sprain, with a subsequent February 2001 X-ray 
report indicating avulsion fragments suspicious for fracture.  
Thus, the first diagnosis of any ankle disability was 
approximately twenty-four years after service, and the 
evidence indicates that the disability had a recent onset; 
both of these factors tend to weigh against the claim.  See 
Maxson,  230 F.3d at 1333.

In addition, neither Dr. Diamond's letter, nor any other 
medical records including a diagnosis of left ankle 
disability, establishes a medical nexus between the left 
ankle disability, diagnosed many years post-service, and the 
veteran's military service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such medical opinion.  In short, there 
is no competent evidence to support the claim with regard to 
the left ankle.  

As regards the right ankle, the Board notes that there simply 
is no medical evidence  that the veteran has a current right 
ankle disability.  Where, as here, competent evidence does 
not establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

D.  Bilateral Knee Disability

Service medical records include no notation as to any 
complaints, findings, or diagnosis of any knee disability, 
and the lower extremities and musculoskeletal system were 
normal on the July 1976 separation examination.  

A May 1997 private physical examination report indicates only 
right shoulder arthralgia with regard to the bones, muscles, 
and joints, and full range of motion and no deformities as to 
skeletal and extremities. 

The first medical evidence of any knee disability appears to 
be January through March 2003 VAOPT notes indicating that the 
veteran had left knee meniscal tear and associated symptoms.  
Thus, the first diagnosis of any knee disability was 
approximately twenty-seven years after service, a factor that 
tends to weigh against the claim for service connection.  See 
Maxson, 230 F.3d at 1333.

In addition, neither the January to March 2003 VAOPT notes, 
nor any other medical records reflecting a diagnosis of left 
knee disability, establishes a medical nexus between current 
left knee disability and the veteran's military service, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any such 
medical opinion.  In short, there is no competent evidence to 
support the claim with regard to the left knee.  

As regards the right knee, the Board notes that there simply 
is no medical evidence  that the veteran has a current right 
knee disability.  As such, the claim for service connection 
cannot be considered valid.   See, e.g., Brammer,  3 Vet. 
App. at 225.

E.  Diabetes

The veteran's service medical records are devoid of any 
notation as to any complaints, findings, or diagnosis of 
diabetes, and the endocrine system was normal on the July 
1976 separation examination.  

The first medical evidence of diabetes appears to be in April 
2001 VAOPT notes, many years after service.  See Maxson, 230 
F.3d at 1333.  In addition, none of the VAOPT notes 
reflecting a diagnosis of diabetes establishes a medical 
nexus between the diabetes, diagnosed many years post-
service, and the veteran's military service, and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any such medical opinion.  
In short, there is no competent evidence to support the claim 
for service connection for diabetes on a direct incurrence 
basis.

The Board also notes that if a veteran was exposed to an 
herbicide agent during service, he is entitled to service 
connection for diabetes if the requirements of 38 C.F.R. 
§ 3.307(d) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e) (2006).  There is a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam war.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

In addition, service connection may be presumed for certain 
chronic diseases, including diabetes, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
3.307, 3.309(a) (2006).  

The record documents that the RO considered service 
connection for diabetes on both of these presumptive bases 
(as reflected in the December 2002 rating decision and June 
2004 SOC).  However, nothing in the record, to include the 
veteran's service personnel records, show that he served in 
Vietnam or was exposed to herbicides, and, as noted above, 
his diabetes was not diagnosed until many years after 
service.  Hence, the presumptions regarding herbicide 
exposure and chronic diseases do not apply here.



F.  PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).  

In the present case, the VAOPT notes, including those related 
to psychiatric treatment, and Dr. Pelosi's responses to the 
physician's questionnaire sent to his by the veteran's 
representative, include diagnoses of various psychiatric 
disabilities, but do not contain a diagnosis of PTSD.  
Further, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any document reflecting a medical diagnosis of PTSD.  

As indicated above, without, at minimum, a diagnosis of the 
disability for which service connection is sought, the claim 
is not considered valid.  See, e.g., Brammer,  3 Vet. App. at 
225.


G.  All Disabilities

In addition to medical evidence, the Board has considered the 
veteran's assertions in connection with each claim for 
service connection.   However, as indicated above, each claim 
turns the medical matter of diagnosis of disability or 
medical relationship.  As a layman without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
any such medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, as lay 
assertions in this regard have no probative value, the 
veteran's assertions, without more, simply do not constitute 
persuasive evidence in support of the claims.
 
For all the foregoing reasons, the claims for service 
connection for low back disability, right wrist disability, 
bilateral ankle disability, bilateral knee disability, 
diabetes, and PTSD must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports any of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for low back disability is denied.

Service connection for right wrist disability is denied.

Service connection for bilateral ankle disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for diabetes mellitus type 2, to include 
as due to herbicide exposure, is denied.

Service connection for PTSD is denied. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


